Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on September 7, 2022 is acknowledged. Claims 12, 15, 18, 20-28 are currently pending.  Claim 12 has been amended. Claim 28 has been added. Claims 15 and 27 were previously withdrawn. Claims 12, 18, 20-26 and 28 are currently under examination. 
Priority
2.	Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Korea on June 16, 2020 and December 7, 2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0072685 and 10-2020-0169167 application as required by 37 CFR 1.55.
Rejections Withdrawn
3.	The rejection of claims 12, 18 and 20-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn.  
Rejections Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	The rejection of claims 12, 18 and 20-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for improving cognitive function or reducing accumulated Aβ plaque in a subject, the method comprising administering a composition comprising vesicles derived from Lactobacillus paracasei as an active ingredient to an individual in need thereof, does not reasonably provide enablement for method for improving any symptom in a subject with a neurological disorder (dementia, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis (ALS), Batten disease, Kearns-Sayre syndrome (KSS), chronic progressive external ophthalmoplegia (CPEO), mitochondrial encephalomyopathy with lactic acidosis and stroke-like episodes (MELAS), myoclonic epilepsy with ragged-red fibers (MERRF), neurogenic weakness with ataxia and retinitis pigmentosa (NARP), Leigh syndrome (LS), mitochondrial recessive ataxia syndrome, and a combination of thereof), the method comprising administering a composition comprising vesicles derived from Lactobacillus paracasei as an active ingredient to an individual in need thereof is maintained for the reasons set forth in the previous office action.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
	Applicant argues that:
	1) The originally filed specification described mouse animal models that are used in the examples and show that said mouse, which is recognized in the art as correlating to the specific condition of “accumulated Aβ plaque” and “cognitive dysfunction, ” for example, as described in Example 3 as well as other specific conditions described in Examples 4 to 8, which relates to the diseases as recited in claims 18.  The mice may be useful in studying neurological disorder of the brain, specifically, Alzheimer’s disease, amyloid plaque formation and aging. Since the prior art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the Examiner has evidence that the model does not correlate.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	With regard to Point 1, the Office acknowledges and appreciates Applicant’s stated position. However, Dawson et al., Nat Neurosci., 2018; 21(10):1370-1379 teaches that “overall to date, there have been limited success in translating insights gained from mouse models of these human neurodegenerative diseases into targeted therapies. Although some in the field might suggest that both studying models that incompletely phenotype the human disease and using such models to develop therapies is futile, we disagree. When the models are appropriately used it is clear that they inform on fundamental biology that is relevant to the human condition and they can inform therapeutic development. Perhaps the lesson we have learned is that we need to be more conservative about findings based in one model at one time point. Instead we should perform a much more thorough preclinical study to understand both the potential and limitations of a given intervention, and depending on the target test that preclinical intervention even in multiple models. Indeed, it is critical to substantially invest more in the preclinical phase before embarking on much more expensive human studies.”
	Moreover, the NIH, https://www.nia.nih.gov/news/new-genetically-modified-mouse-model-mimics-multiple-aspects-human-alzheimers-disease; 7/29/21, teaches that most mouse models already being used to study, for instance, Alzheimer’s were made to overexpress amyloid precursor protein. But new genetically modified mouse models are imperfect because the mice overproduce beta-amyloid in addition to other protein fragments.
	Lastly, the Office takes the position that the claims remain broadly drafted encompassing the improvement of any symptom in a subject with any neurological disorder. Neurological disorders affect the brain and nerves found throughout the human body and the spinal cord. Structural, biochemical or electrical abnormalities in the brain, spinal cord or other nerves result in a range of symptoms, which can include, but is not at all limited to, paralyses, muscle weakness, poor coordination, loss of sensation, seizures, confusion, pain, altered levels of consciousness.  The Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/15345-paralysis#:~:text=There%20isn't%20a%20cure,assistive%20devices%20to%20improve%20function.; accessed on September 22, 2022, teaches that there isn't a cure for permanent paralysis. The spinal cord can't heal itself. Temporary paralysis like Bell's palsy often goes away over time without treatment. Physical, occupational and speech therapy can accommodate paralysis and provide exercises, adaptive and assistive devices to improve function.
	It is not clear how the administration of vesicles derived from Lactobacillus paracasei is sufficient to improve any symptom of any neurological disorder. How will said vesicle improve altered levels of consciousness, confusion, loss of sensation or even pain and muscle weakness (all are potential symptoms of a neurological disorder)? Perhaps Applicant should consider a claim drawn to a method for improving cognitive function and reducing Aβ plaque in a subject. 
	
New Grounds of Objection and Rejection
Claim Objections
5.	Claim 12 and 28 are objected to because of the following informalities:  claims 12 and 28 both recite ‘plague’ it should actually recite ‘plaque’.  Additionally, claim 12 recites Aβ, on first sight it should be written out as amyloid beta. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 12, 18, 20, 22-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by May US 2021/0228668 A1; Filed: 6/1/18.
Independent claim 12 is drawn to a method for improving a symptom in a subject with a neurological disorder comprising administering to the subject a composition comprising Lactobacillus paracasei-derived extracellular vesicles as an active ingredient, and thereby improving the symptom, wherein the improvement is by suppression of progression of short-term and long-term cognitive impairments, restoration of spatial perceptual learning or memory, restoration of memory ability, suppression of accumulated Aβ plaque, induction of neurogenesis, or protection of microstructure of dendrites to improve intercellular integrity. 
Independent claim 28 is drawn to a method for improving cognitive function or reducing accumulated Aβ plaque in a subject with a degenerative neurological disorder, comprising administering to the subject a composition comprising Lactobacillus paracasei- derived extracellular vesicles as an active ingredient, and thereby improving the cognitive function or reducing the accumulated Aβ plaque.
May discloses an invention generally relating to microvesicles, i.e. extracellular vesicles from the product of the fermentation of natural raw materials by microorganisms. Furthermore, the present invention relates to the use of the extracellular vesicles and compositions of the invention in the manufacture of foods, food supplements, drugs and/or in cosmetic or personal care products, as well as to the use for general health promotion and as drugs (see paragraph 0005/0021-22; claims 23-25). Moreover, the vesicles of the invention are provided for use as drugs, preferably in the treatment of diseases caused by neurodegenerative diseases (see paragraph 0167; meeting limitations of claim 12).
In a preferred embodiment, the present invention relates to extracellular vesicles derived from a fermentation product of at least two different plant raw materials and/or wherein the fermentation is carried out by means of microbiome-associated microorganisms (see paragraph 0055). However, fermentation may in principle be carried out by any microorganism as long as it complies with food legislation. Preferably, the microorganisms carrying out the fermentation are selected from the group consisting of: Lactobacillus paracasei (see paragraph 0056-57; meeting limitations of claim 12). Vesicles have a size between 30 nm and 1000 nm (see paragraph 0123; meeting limitations of claim 20).
	Furthermore, one embodiment of the invention relates to the use of the vesicles of the invention to stimulate or strengthen the immune defense, to promote health, reduce oxidative stress (which has been implicated in the progression of neurodegenerative diseases) and increase energy and performance (see paragraph 0068; meeting limitations of claims 12 and 28).  In particular, the microvesicles of the invention, i.e. extracellular vesicles (EV), compositions and methods as described above and below are applied in medical and/or non-medical indications comprising but not limited to treatment and/or alleviation of psychosomatic or rheumatic diseases; Autism (meets limitations of claim 18); regenerative medicine; general symptoms such as concentration problems (see paragraph 0169; meeting limitations of claims 12 and 28).
	The composition of the invention is a natural product for internal administration, it is usually given orally as a food or food supplement or drug. It may be administered in the form of a liquid. It is also advantageous to administer the natural product of the invention in the form of tablets, pastilles, granules, ampoules, drops or sprays. Where appropriate, the composition of the invention comprises a pharmaceutically or physiologically acceptable carrier and/or stabilizer (see paragraph 0183; meeting the limitations of claims 22-26). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12, 18, 20-26 and 28 are rejected under 35 U.S.C. 103 as being obvious over Kim et al., US2019/0209628 A1; Filed 8/16/16 as evidenced by May US 2021/0228668 A1; Filed:6/1/18. The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Independent claim 12 is drawn to a method for improving a symptom in a subject with a neurological disorder comprising administering to the subject a composition comprising Lactobacillus paracasei-derived extracellular vesicles as an active ingredient, and thereby improving the symptom, wherein the improvement is by suppression of progression of short-term and long-term cognitive impairments, restoration of spatial perceptual learning or memory, restoration of memory ability, suppression of accumulated Aβ plaque, induction of neurogenesis, or protection of microstructure of dendrites to improve intercellular integrity. 
Independent claim 28 is drawn to a method for improving cognitive function or reducing accumulated Aβ plaque in a subject with a degenerative neurological disorder, comprising administering to the subject a composition comprising Lactobacillus paracasei- derived extracellular vesicles as an active ingredient, and thereby improving the cognitive function or reducing the accumulated Aβ plaque.
Kim teaches that Lactobacillus sp. bacteria-derived vesicles are administered to a mouse model exposed to restraint stress, and then the above-mentioned three types of behavior tests are performed two weeks and four weeks after stress induction, thereby confirming that the vesicles exhibit antistress and antidepressant effects (see Example 3) (see paragraph 0043; meeting limitations of claim 12).  The present invention provides a pharmaceutical composition for treating a mental disorder, which includes Lactobacillus sp. bacteria-derived vesicles-derived vesicles as an active ingredient (see paragraph 0044). Said disorder refers to a pathological mental state that affects a person's thoughts, feelings and behaviors, and encompasses a condition of mental function impairment and includes autism spectrum disorders, ADHD, and schizophrenia (see paragraph 0045; meets limitations of claim 18). The term "treatment" used herein refers to all actions involved in alleviating or beneficially changing the symptoms of a mental disorder by administration of the pharmaceutical composition according to the present invention (see paragraph 0049; meeting limitations of claim 12).
Kim notes that the term "depression (depressive disorder)" used herein refers to a disease having depression and desensitization as main symptoms, causing various cognitive and psychosomatic symptoms, resulting in deterioration of daily functions (see paragraph 0047; meeting the limitations of claim 28-cognitive symptom). Moreover, the vesicles of the present invention may be isolated from a culture solution of Lactobacillus sp. bacteria or food produced by adding Lactobacillus sp. bacteria, and naturally or artificially released from Lactobacillus sp. bacteria, but the present invention is not limited thereto (see paragraph 0050; meetings limitations of claims 21-23). The vesicles isolated by the method in the present invention may have an average diameter of 10 to 1,000 nm, but the present invention is not limited thereto (see paragraph 0052; meeting limitations of claim 20). The pharmaceutical composition according to the present invention may include Lactobacillus sp. bacteria-derived vesicles-derived vesicles as an active ingredient, and also include a pharmaceutically acceptable carrier. The pharmaceutical composition of the present invention is not limited in dosage form, and thus may be formulated as an injection, an inhalant, a dermal preparation for external use, or an oral preparation (see paragraph 0053; meeting limitations of claim 24 and 26). 
Lastly, the health functional food composition of the present invention has no limitation to components, other than containing the active ingredient as an essential component at an indicated proportion, and may contain various flavoring agents or natural carbohydrates like a conventional beverage (see paragraph 0060; meeting limitations of claim 25).
Kim does not specifically teach that the Lactobacillus sp. is paracasei.
It would have been obvious before the effective filing date of the presently claimed invention to use the specific species of L. paracasei as a source of vesicle in methods suggested by Kim with a reasonable expectation of success. This modification may be viewed as the substitution of particular bacterial species within the genus as recited which were known and suggested in the art for their ability to stimulate or strengthen the immune defense, to promote health, reduce oxidative stress (which has been implicated in the progression of neurodegenerative diseases) and increase energy and performance evidenced by May et al., paragraph 0068). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for improving a symptom related to neurological disorders using Lactobacillus.
Accordingly, the subject matter of said claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.	
Conclusion
8.	No claim is allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim US 2020/0206282 A1.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645